EXHIBIT 10.52
KB HOME
2001 STOCK INCENTIVE PLAN
STOCK OPTION AGREEMENT
This agreement dated the 1st day of October, 2009
WITNESSETH:
1. Pursuant to the provisions of the KB HOME 2001 Stock Incentive Plan (the
“Plan”), KB HOME (the “Company”) on the date set forth above has granted to
[RECIPIENT] (the “Optionee”), an option (the “Option”) to purchase from the
Company an aggregate of [SHARE #] shares of Common Stock, $1.00 par value, of
the Company (“Common Stock”), at the purchase price of $XX.XX per share, the
Option to be exercisable as hereinafter provided. A copy of the prospectus
describing the Plan is attached hereto and made a part hereof.
2. Subject to the terms and conditions of the Plan and action taken pursuant to
the Plan, both of which may modify the terms hereof, the shares may be purchased
in accordance with the following schedule if the Optionee is employed by the
Company or its subsidiaries on the date indicated:

          On or After       Shares Subject to Purchase
October 1, 2010
      33 1/3% of Grant
October 3, 2011
  an additional   33 1/3% of Grant
October 1, 2012
  an additional   33 1/3% of Grant

Notwithstanding the foregoing, subject to the limitations set forth below, 100%
of the Options granted hereunder will vest and become immediately exercisable
upon a Change of Ownership of the Company, as provided under the applicable
terms of the Plan, or upon the Optionee’s Retirement. “Retirement” means
severance from employment with the Company or its Subsidiaries for any reason
other than a leave of absence, termination for cause, death or disability, at
such time as the sum of the Optionee’s age and years of service with the Company
or its Subsidiaries equals at least 65 or more, provided that the Optionee is
then at least 55 years of age. Whether Optionee’s severance from employment with
the Company results from disability or termination for cause shall be determined
solely by the Company in its discretion.
3. Without limiting the generality of paragraph 1 hereof, it is understood and
agreed that the Option is subject to the following conditions:
(a) the Option shall in any event cease to be exercisable and shall expire and
terminate to the extent not exercised on the earlier of (1) the close of
business on October 1, 2019; (2) 90 calendar days after the termination of the
Optionee’s employment with the Company or its subsidiaries for any reason other
than for cause (as determined by the Company) or Retirement; (3) the date
specified in subparagraph (a)(1) of this paragraph 3 in the event of Optionee’s
Retirement, or (4) five (5) calendar days after the date of Optionee’s
termination of employment if Optionee’s employment is terminated for cause (as
determined by the Company).
(b) the Option shall not be transferred except to a “family member” (as such
term is defined in the applicable rules of the Securities and Exchange
Commission relating to the Registration Statement under which the shares
underlying the Options are registered) in accordance with such procedures as may
be established by the Company from time to time, or by will or the laws of
descent and distribution and, during the lifetime of the Optionee, shall be
exercised only by the Optionee, unless the Option has transferred to a “family
member” as contemplated herein. No transfer to a “family member” as contemplated
herein shall be effective unless Optionee and Optionee’s designated
transferee(s) complies with all procedures established by the Company from time
to time for effecting such transfer, including signing an agreement to that
effect; and
(c) neither the Optionee nor any legal representative, legatee, or distributee
of the Optionee shall be deemed to be a holder of or possess any stockholder
rights with respect to any shares subject to the Option prior to the issuance of
such shares upon exercise of the Option.

 





--------------------------------------------------------------------------------



 



Notwithstanding subparagraph (a) of this paragraph, in the event of the death of
the Optionee (i) while the Optionee is employed by the Company or its
Subsidiaries, (ii) on or before 90 days after the Optionee’s employment with the
Company or its Subsidiaries ceases for any reason other than cause (as
determined by the Company) or Optionee’s Retirement, or (iii) in the event of
Optionee’s Retirement prior to the date set forth in subparagraph (a)(1) of this
paragraph, then in each such event the Option herein will terminate on the
earlier of (i) one year from the date of death or (ii) the date specified in
subparagraph (a)(1) of this paragraph 3.
4. Any exercise of the Option shall be made by giving the Company written notice
of exercise specifying the number of shares to be purchased. The notice of
exercise shall be accompanied by tender to the Company of cash, or its
equivalent, or of shares of the Company stock owned by the Optionee (which are
not the subject of any pledge or other security interest), or of a combination
of the foregoing, provided that the combined value of all such cash and cash
equivalents and the fair market value of any such stock so tendered to the
Company, valued as of the date of such tender, is equal to the full purchase
price of said shares plus the related amount of any taxes required to be
withheld by the Company in connection with such exercise, to the extent such
withholding taxes are then ascertainable. If the amount of such taxes is not
ascertainable at the time of the notice of exercise, such amount shall be
tendered by the Optionee to the Company as soon as the same shall become
ascertainable and shall be communicated to the Optionee by the Company.
5. Neither the execution and delivery hereof nor the granting of the Option
shall constitute or be evidence of any agreement or understanding, express or
implied, on the part of the Company or any of its subsidiaries to employ or
continue the employment of the Optionee for any period.
6. In the event of any merger, reorganization, consolidation, recapitalization,
stock dividend, or other change in corporate structure affecting the Common
Stock of the Company, such adjustment shall be made in the number and option
price of the shares subject to the Option as may be determined to be appropriate
by the Committee.
7. The Optionee agrees that prior to any sale of the shares purchased pursuant
to the Option, the Optionee will notify the Company in order to enable it to
take any steps required by the Securities Act of 1933 in connection with such
sale and further agrees that he will not complete any such sale until he has
been advised by the Company that such steps have been taken.
8. This Option grant is made subject to all of the terms and conditions of the
Plan, a copy of which is available to the Optionee upon request, including any
terms, rules, or determinations made by the Committee (as defined in the Plan),
pursuant to its administrative authority under the Plan and such further terms
as are set forth in the Plan that are applicable to awards thereunder, including
without limitation provisions on adjustment of awards, non-transferability,
satisfaction of tax requirements and compliance with other laws. Capitalized
terms used in this Agreement and not defined herein have the meaning set forth
in the Plan.
9. The Company may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by the
Optionee or other subsequent transfers by the Optionee of any shares of common
stock issued as a result of the exercise of this Option, including without
limitation (a) restrictions under an insider trading policy, (b) restrictions
designed to delay and/or coordinate the timing and manner of sales by Optionee
and other optionholders following a public offering of the Company’s common
stock and (c) restrictions as to the use of a specified brokerage firm for such
resales or other transfers.
10. Any notice given hereunder to the Company shall be addressed to the Company,
attention Senior Vice President, Human Resources, and any notice given hereunder
to the Optionee shall be addressed to him at his address as shown on the records
of the Company.
11. The Optionee agrees to be bound by the terms and conditions hereof and of
the Plan; and, in the event of any conflict in terms between this Agreement and
the terms of the Plan, the terms of the Plan shall prevail.
12. This Agreement shall be construed, administered and enforced in accordance
with the laws of the State of California. This Agreement and the grant of
Options evidenced hereby shall be subject to rescission by the Company if an
executed original of this Agreement is not received by the Company within
90 days of its transmittal to the Optionee.

 





--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company, by its duly authorized officer, and the
Optionee have executed this Agreement as of the day and year first above
written.

                  KB HOME    
 
                -s- Jeffrey T. Mezger [c90732c9073201.gif]    
 
           
 
  By:   Jeffrey T. Mezger    
 
      President and Chief Executive Officer    
 
                OPTIONEE:    
 
           
 
  By:        
 
     
 
   
 
      [RECIPIENT]    
 
           
 
  Date:        
 
     
 
   

 

